Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-13-00856-CV

                             Power Reps, Inc., Bob Bergin and Jeff Jacquin

                                                    v.

           Cy Cates, Power Reps Industrial, LLC, and Global Transformer Specialists, Inc.

         NO. 10-DCV-183723 IN THE 400TH DISTRICT COURT OF FORT BEND COUNTY



   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                   $10.00           08/26/2015              E-PAID                    APE
     MT FEE                   $15.00           08/24/2015              E-PAID                    ANT
     MT FEE                   $10.00           08/05/2014              E-PAID                    ANT
     MT FEE                   $10.00           06/19/2014              E-PAID                    APE
     MT FEE                   $10.00           06/10/2014              E-PAID                    APE
     MT FEE                   $10.00           05/09/2014              E-PAID                    APE
   RPT RECORD                $612.00           04/14/2014               PAID                     ANT
   RPT RECORD              $16,659.00          04/14/2014               PAID                     ANT
   CLK RECORD               $2,251.00          11/15/2013             UNKNOWN                    ANT
      FILING                 $175.00           10/17/2013               PAID                     ANT
STATEWIDE EFILING             $20.00           10/17/2013               PAID                     ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $19,782.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this November 6, 2015.